Per Curiam.
Upon a trial of the issue made by plea of not guilty to the indictment charging murder in the first degree there was a verdict finding defendant guilty of murder in the second degree. Writ of error was taken from this court.
No question is presented or argued in the brief except the sufficiency of the evidence to .sustain the verdict. None other was mentioned in the oral argument of the case.
Though conflicting in some respects, there is in the record evidence sufficient to sustain the conviction. The judg*361mart is, therefore, affirmed on authority of Newman v. State, 84 Fla. 455, 94 South. Rep. 154; Streety v. State, 85, Fla. 387, 96 South. Rep. 160.
So ordered.
Whitfield, P. J., and West and Terrell, J. J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.